Opinion by
Keepe, J.
At the trial it was established that the cacicavallo or caciocavallo cheese contained an inedible covering similar in all material respects to the covering at issue in Abstract 41794. It was further established that the pepato or sheep’s cheese, the calcagno or sheep’s cheese, the calcagno pecorino, and pecorino cheese were all Sicilian cheese and that such varieties of cheese contained coverings similar to the coverings of the cheese in Abstract 42146. In view of the evidence and following the decisions cited, it was held that the various kinds of cheese in question are properly dutiable upon the basis of the net weight returned by the United States appraiser, less 2y2 percent for tare of non-edible coverings. The protests were sustained to this extent.